1DETAILED ACTION
The present office action is in response to the amendment filed on 05/22/2019.  Claims 1 – 45 were cancelled.  Claims 46 – 64 were added.  Claims 46 – 64 are currently pending in the application.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 12/14/2020 has been entered.  Claims 46 – 64 remain pending in the application.   

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of Claim 46 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claim 46 has been withdrawn.
Applicant’s arguments with respect to Claim 46 have been fully considered but are not persuasive.
Regarding the argument Cazabonne is not analogous art, as recited on Page 8-9 of the Remarks, the Examiner respectfully disagrees. 
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Cazabonne is pertinent to the particular problem with which the Applicant was concerned.
Applicant’s Specification recites in Paragraph 0003 “this invention relates to ventilation systems, more particularly to roof ventilation systems that help protect buildings against fires”.  Further, Paragraph 0006 recites “burning structures produce embers, which can also travel along air currents to locations removed from the burning structure and pose hazards similar to embers from wildfires… embers that enter the structure can encounter combustible materials and set fire to the building”.  
The Examiner interprets the particular problem with which the Applicant is concerned is protecting against fire hazards that may be caused by embers that enter the structure through air currents, encounter combustible materials, and set fire to the structure.  
Cazabonne recites on Page 2, lines 9-11 “the device according to the invention is made of heat resistant material, arranged to reduce radiation and caloric residue and inherent fire hazard”.  Further, Page 4, line 4 recites “the presence of air with ash tends to revive the ashes and promote combustion”.  Line 16 recites “it is this unity that stops almost all fly ash entrained with the intake air”.   
Much like the Applicant’s problem of protecting against fire hazards that may be caused by embers that enter the structure through intake air 
Because Cazabonne is pertinent to the particular problem with which the Applicant was concerned, Cazabonne is analogous prior art and is available for combination with at least O’Hagin.
Regarding the Applicant’s argument “the motivation to combine the references as suggested by the Examiner is not reasonable under KSR…”, as recited on Pages 9-10 of the Remarks, the Examiner respectfully disagrees.
 Regarding the specific argument “the Office Action doesn’t address why a skilled artisan would have ignored the aforementioned very different functions taught by the two references, and applied features from a device for actually vacuuming and storing ash, rather than preventing the entry thereto, in a roof ventilation system that allows air flow to ventilate a building”, the Examiner argued above that the particular problem with which Cazabonne is concerned is reducing inherent fire hazards caused by fly ash, which promotes combustion, entrained in the intake air.  O’Hagin recites in Col. 2, line 30 “the tile will not present a fire hazard”.  In light of the requirement of the 2001 California Building Code, which recites “roof an attic vents shall resist the intrusion of flame and embers into the attic area of the structure”, a skilled artisian would have looked to substituting O’Hagins the #10 mesh galvanized wire insect screen for a screen/filter that would resist the intrusion of embers in order to meet the code.  Because Cazabonne’s 
Regarding the specific argument “allowing such a combination of such disparate references from different fields without adequate rationale gleaned from the art leads to the forbidden application of hindsight”, please see above in which the Examiner argues the instant invention, O’Hagin, and Cazabonne are all analogous art.  Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the specific argument “a person of ordinary skill in the art would not have rationally perceived any reasonable expectation of success in implementing Cazabonne device to impede the entry of flames and embers while still permitting sufficient air flow to adequately ventilate a building, because the Cazabonne device is unconcerned with for example permitting sufficient air flow or providing ventilation”, one of ordinary skill in the art has 
Regarding the specific argument “modifying the device of Cazabonne to provide ventilation features would irrationally change the principal of operation or frustrate the intended purposes of Cazabonne to act as a vacuum”, Cazabonne is used in the rejection below as a secondary reference.  Cazabonne’s device is not being modified to provide ventilation features.  Instead, Cazabonne’s air permeable stainless steel wool is being used to modify O’Hagin’s roof vent.  
Because the Applicant’s arguments are not persuasive, the rejection of Claim 46 and all dependent claims are upheld.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 46, 47, 48, 49, 50, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hagin (U.S. Patent No. 6,447,390) in view of Cazabonne .  
Regarding Claim 46, O’Hagin teaches (Figures 5 and 8):
A roof vent (“vent tile” 70 of roof vent apparatus, Col. 3, lines 52-54), comprising:
a base portion (“vent base” 74) configured to rest upon (as illustrated in Figure 8, 74 rests upon the roof deck; also see Col. 1, lines 58-61) a roof deck (“roof deck” 22), the base portion (“vent base” 74) comprising a first opening (opening covered by mesh insect screen in “vent base” 74, as illustrated in Figure 5, Col. 2, lines 5-6);
a top portion (“vent cap” 72) comprising a second opening (slots in “vent cap” 72, as illustrated in Figure 5), the top portion (“vent cap” 72 positioned above (as illustrated in Figure 8, “vent cap” 72 is positioned above “vent base” 74) the base portion (“vent base” 74);    
a cavity (the open region defined between the opening in “vent base” 74 and the slots in “vent cap” 72 through which the air flows, as illustrated in Figure 8) formed between the base portion (“vent base” 74) and the top portion (“vent cap” 72);
wherein the cavity (the region between the opening in “vent base” 74 and the slots in “vent cap” 72, as illustrated in Figure 8) includes (as illustrated in Figure 8, the #10 mesh galvanized wire insect screen in “vent cap” 72 is 
a flow path (flow path illustrated by air flow arrows in Figure 8) is formed from a first region below (attic; convection is one of the ways an attic can breathe, Col. 2, line 10.  When placed strategically on the roof where venting is most important, the vent tiles provide uniform, constant air movement via natural air convection, Col. 2, lines 23-25) the roof deck (“roof deck” 22), through each of (as illustrated by the air flow arrows in Figure 8) the first opening (opening covered by mesh insect screen in “vent base” 74, as illustrated in Figure 5, Col. 2, lines 5-6), fire-resistant mesh material (#10 mesh galvanized wire insect screen in “vent cap” 72, as illustrated in Figure 8, Col. 2, lines 3-6; a galvanized wire insect screen is fire-resistant), cavity (the open region defined between the opening in “vent base” 74 and the slots in “vent cap” 72 through which the air flows, as illustrated in Figure 8), and second opening (slots in “vent cap” 72, as illustrated in Figure 5), to a second region (the atmosphere is above “vent cap” 72), the second region (the atmosphere is above “vent cap” 72) positioned above the roof deck (“roof deck” 22) and the top portion (“vent cap” 72).
However, O’Hagin fails to explicitly teach the fire-resistant mesh material 
Cazabonne teaches (Figure 1):
A fire-resistant (all components in direct contact with “ash” 14 are metallic and non-flammable, Page 3, lines 3-4) mesh material (“second filter unit” 23 of “filter cartridge” 20) comprising flame-resistant stainless steel wool (“second filter unit” 23 is filled with stainless steel wool, Page 4, lines 12-13) that substantially prevents the ingress (this unity stops almost all fly ash entrained with the intake air, Page 4, line 16) of embers (ash, sometimes still glowing, Page 4, line 1.  The presence of air with ash tends to revive the ashes and promote combustion, Page 4, line 4) through.
The 2001 California Building Code evidences:
When required by Chapter 15, roof and attic vents shall resist the intrusion of flame and embers into the attic area of the structure, Section 704A.2.1, lines 1-3.  
It would have been obvious to one with ordinary skill in the art at the time of invention to substitute the fire-resistant filter cartridge comprising a stainless steel wool filter for removing embers from the intake air taught by Cazabonne for the fire-resistant mesh screen taught in the vent cap shown by O’Hagin to provide a roof vent that resists the intrusion of flame and embers into the attic area of the structure, as required in certain areas by the California Building Code, that complies with the California Building Code.
It is noted in combination, the stainless steel wool filter prevents the ingress of embers into and through the top portion, as the stainless steel 

Regarding Claim 47, O’Hagin teaches (Figures 5 and 8):
A screen (#10 mesh galvanized wire insect screen in “vent base” 74, as illustrated in Figure 5, Col. 2, lines 5-6) disposed within (as the opening in “vent base” 74 defines the bottom of the cavity, the galvanized wire insect screen is disposed within the cavity) the cavity (the open region defined between the opening in “vent base” 74 and the slots in “vent cap” 72 through which the air flows, as illustrated in Figure 8), wherein the flow path (flow path illustrated by air flow arrows in Figure 8) is formed through the screen (#10 mesh galvanized wire insect screen in “vent base” 74, as illustrated in Figure 5, Col. 2, lines 5-6).

Regarding Claim 48, O’Hagin teaches (Figures 5 and 8):
The base (“vent base” 74) and top (“vent top” 72) portions are configured to form a one-piece (the unit cover is placed over the base and the remained of the roof tile application is completed, Col. 1, lines 63-64; therefore, after “vent base” 74 and “vent cap” 72 are joined, they form a one-piece design), low profile vent design (the inventive apparatus is shaped like a roof tile itself, and thus is inconspicuous and unobtrusive when installed, Col. 1, lines 47-49; the inventive device simply takes the place of a field or ridgeline unit, Col. 1, lines 56-57; therefore, as the device takes the place of a villa-style tile and 

Regarding Claim 49, O’Hagin teaches (Figures 5 and 8):
The base (“vent base” 74) and top (“vent cap” 72) portions are joined (the unit cover is placed over the base and the remained of the roof tile application is completed, Col. 1, lines 63-64).
However, O’Hagin fails to explicitly teach the base and top portions are one integrally formed piece. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to join the base and top portions to form an integrated one-piece vent, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detriot Stove Works, 150 U.S. 164 (1993) and integrally forming the two portions makes installation quicker and easier for a worker installing the vent on the roof.

Regarding Claim 50, O’Hagin teaches (Figures 5 and 8):
The base (“vent base” 74) and top (“vent top” 72) portions are separate pieces (as illustrated in Figure 5) secured (the unit cover is placed over the base and the remained of the roof tile application is completed, Col. 1, lines 63-64; therefore, after “vent base” 74 and “vent cap” 72 are secured to one 

Regarding Claim 54, the combination of O’Hagin (Figures 5 and 8) and Cazabonne (Figure 1) teaches:
The mesh material (in combination, the insect screen in the “vent cap” 72 of O’Hagin was substituted with the stainless steel wool taught by Cazabonne) comprises flame-resistant stainless steel wool (Cazabonne: “second filter unit” 23 is filled with stainless steel wool, Page 4, lines 12-13; stainless steel wool is flame-resistant).

Claims 51, 52, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hagin (U.S. Patent No. 6,447,390) and Cazabonne (WO92/14971, English Machine Translation incorporated herein and relied upon below), further evidenced by the 2001 California Building Code (2001 California Building Code, Chapter 7A, Pages 1-90.3 – 1-90.5, June 21, 2006 Emergency Supplement, reference incorporated herein and relied upon below), as recited in Claim 48 above, further in view of O’Hagin (U.S. Pre-Grant Publication No. 2007/0207725), hereinafter O’Hagin ‘725.
Regarding Claim 51, O’Hagin shows (Figures 5 and 8):
The top portion (“vent cap” 72) includes a curved top (as illustrated in Figure 5, 72 is curved to mimic the villa-style tile in which it is replacing).
However, O’Hagin lacks showing the top portion includes a tapered top.
O’Hagin ‘725 teaches (Figures 6A or 6B):
It is known for a top portion (“secondary vent member” 78a or 78b) to 
Further, the vent cap in Figure 6A mimics the appearance of S-shaped tiles and the vent cap in Figure 6B mimics the appearance of flat tiles, Paragraph 0040.
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the tapered top taught by O’Hagin ‘725 for the curved top shown by O’Hagin, to use the roof vent on a roof with flat tiles, since it has been held that the simple substitution for one known element for another is likely to be obvious when it does no more than yield predictable results.  In this case, the predictable results is allowing airflow from the attic beneath the roof to the atmosphere.  

Regarding Claim 52, the combination of O’Hagin (Figures 5 and 8), Cazabonne (Figure 1), and O’Hagin ‘725 (Figure 6B) teaches:
The tapered top (the flat top 78b illustrated in Figure 6B of O’Hagin ‘725) comprises at least a flat portion (the flat portion in which 85b are located) comprising a plurality of louver slits (O’Hagin ‘725: “openings” 85b) extending through (as illustrated in O’Hagin ‘725 Figure 6B, “opening” 85b extend through the flat portion), wherein a first of the plurality of louver slits (“openings” 85b on the left side, as illustrated in O’Hagin ‘725 Figure 6B; it is 

Regarding Claim 53, the combination of O’Hagin (Figures 5 and 8), Cazabonne (Figure 1), and O’Hagin ‘725 (Figure 6B) teaches:
The mesh material (in combination, the insect screen in the “vent cap” 72 of O’Hagin was substituted with the stainless steel wool taught by Cazabonne) comprises flame-resistant stainless steel wool (Cazabonne: “second filter unit” 23 is filled with stainless steel wool, Page 4, lines 12-13; stainless steel wool is flame-resistant).

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hagin (U.S. Patent No. 6,447,390) and Cazabonne (WO92/14971, English Machine Translation incorporated herein and relied upon below), further evidenced by the 2001 California Building Code (2001 California Building Code, Chapter 7A, Pages 1-90.3 – 1-90.5, June 21, 2006 Emergency Supplement, reference incorporated herein and relied upon below), as recited in Claim 54 above, further in view of Anaf (U.S. Pre-Grant Publication No. 2006/0213767).
Regarding Claim 55, the combination of O’Hagin (Figures 5 and 8) and Cazabonne (Figure 1) teaches:
The mesh material (in combination, the insect screen in the “vent cap” 72 of O’Hagin was substituted with the stainless steel wool taught by 
However, the combination does not explicitly teach the stainless steel wool is made from AISI 434 stainless steel.
Anaf teaches:
Metal wire having a diameter in the range of 0.05 mm to .5 mm may be used to provide the metal wire knitted fabrics.  Stainless steel alloys, such as alloys of in the AISI 300-series or 400-series may be used, e.g. AISI 434, Paragraph 0012, lines 1-11.
The combination of O’Hagin and Cazabonne teaches all of the limitations including the stainless steel wool, but is silent to the stainless steel wool being made of AISI 434 stainless steel.  It would have been obvious to one skilled in the art at the time of invention to include the AISI 434 stainless steel taught by Anaf into the teachings of O’Hagin and Cazabonne by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hagin (U.S. Patent No. 6,447,390) and Cazabonne (WO92/14971, English Machine Translation incorporated herein and relied upon below), further evidenced by the 2001 California Building Code (2001 California Building Code, Chapter 7A, Pages 1-90.3 – 1-90.5, June 21, 2006 Emergency Supplement, reference incorporated herein and relied upon below), as recited in Claim 54 above, further in view of Pall (U.S. Patent No. .
Regarding Claim 56, the combination of O’Hagin (Figures 5 and 8) and Cazabonne (Figure 1) teaches:
The mesh material (in combination, the insect screen in the “vent cap” 72 of O’Hagin was substituted with the stainless steel wool taught by Cazabonne) comprises flame-resistant stainless steel wool (Cazabonne: “second filter unit” 23 is filled with stainless steel wool, Page 4, lines 12-13; stainless steel wool is flame-resistant).
However, the combination does not explicitly teach the mesh material is approximately ¼” thick.
Pall teaches:
The knitted wire mesh is used as the filter sheet in the filter elements.  The thickness need not be great, provided the sheet is self supporting, and preferably is within the range from about 0.001 to about 0.5 inch, Col. 3, lines 63-64 and Col. 4, lines 16-18.
The combination of O’Hagin and Cazabonne teaches all of the limitations including the mesh material, but is silent to the mesh material thickness.  It would have been obvious to one skilled in the art at the time of invention to provide an approximately ¼” mesh material taught by Pall into the teachings of O’Hagin and Cazabonne by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  

Claims 57, 58, 59, 60, 61, 62, 63, and 64 are rejected under pre-AIA  35 U.S.C. O’Hagin (U.S. Patent No. 6,447,390) and Cazabonne (WO92/14971, English Machine Translation incorporated herein and relied upon below), further evidenced by the 2001 California Building Code (2001 California Building Code, Chapter 7A, Pages 1-90.3 – 1-90.5, June 21, 2006 Emergency Supplement, reference incorporated herein and relied upon below), and Anaf (U.S. Pre-Grant Publication No. 2006/0213767), as recited in Claim 55 above, further in view of Chilengwe (Optimising the airflow performance of ventilators for natural ventilation in buildings.  Doctoral, Sheffield Hallam University, 2005).
Regarding Claim 57, the combination of O’Hagin, Cazabonne, and Anaf teach all of the claim limitations, but are silent as to the “net free ventilating area” provided by the stainless steel wool.  As required by Claim 57, the “net free ventilating area must be greater than 125 inches per square foot”.   
However, as disclosed by the Applicant, the net free ventilating area is simply a product of the area of the ventilation opening and the density of the mesh.  
Chilengwe teaches (Pages 244-245):
It is known to vary the mesh-screen free-area ratio to achieve effects on the airflow rate through the ventilator.  The influence of the mesh-screen wire diameters was appreciable.  The greatest variation of the airflow rate ratios occurred when the louver was used with the mesh-screen of 35% free-area.  The smaller holes in the mesh0screen with low free-area did enhance turbulence thus leading to more fluctuations.  As the mesh-screen free-area is increased the impact on the airflow between various pressure differential 
It would have been obvious to one of ordinary skill in the art at the time of invention to use the density of mesh required to prevent the ingress of embers and meet the ventilations standards required by code, which could be calculated to be greater than 125 inches per square foot by multiplying the area of the ventilation opening and the density of the stainless steel wool mesh Further, selecting the density of the mesh allows for a desired impact on the airflow through the ventilator to be achieved. 

Regarding Claim 58, the combination of O’Hagin, Cazabonne, and Anaf teach all of the claim limitations, but are silent as to the “net free ventilating area” provided by the stainless steel wool.  As required by Claim 58, the “net free ventilating area must greater than about 80% open area”.   
However, as disclosed by the Applicant, the net free ventilating area is simply a product of the area of the ventilation opening and the density of the mesh.  
Chilengwe teaches (Pages 244-245):
It is known to vary the mesh-screen free-area ratio to achieve effects on the airflow rate through the ventilator.  The influence of the mesh-screen wire diameters was appreciable.  The greatest variation of the airflow rate ratios occurred when the louver was used with the mesh-screen of 35% free-area.  The smaller holes in the mesh0screen with low free-area did enhance turbulence thus leading to more fluctuations.  As the mesh-screen free-area 
It would have been obvious to one of ordinary skill in the art at the time of invention to use the density of mesh required to prevent the ingress of embers and meet the ventilations standards required by code, which could be calculated to be greater about 80% open area by multiplying the area of the ventilation opening and the density of the stainless steel wool mesh Further, selecting the density of the mesh allows for a desired impact on the airflow through the ventilator to be achieved. 

Regarding Claim 59, the combination of O’Hagin, Cazabonne, and Anaf teach all of the claim limitations, but are silent as to the “net free ventilating area” provided by the stainless steel wool.  As required by Claim 58, the “net free ventilating area must greater than about 90% open area”.   
However, as disclosed by the Applicant, the net free ventilating area is simply a product of the area of the ventilation opening and the density of the mesh.  
Chilengwe teaches (Pages 244-245):
It is known to vary the mesh-screen free-area ratio to achieve effects on the airflow rate through the ventilator.  The influence of the mesh-screen wire diameters was appreciable.  The greatest variation of the airflow rate ratios occurred when the louver was used with the mesh-screen of 35% free-area.  The smaller holes in the mesh0screen with low free-area did enhance 
It would have been obvious to one of ordinary skill in the art at the time of invention to use the density of mesh required to prevent the ingress of embers and meet the ventilations standards required by code, which could be calculated to be greater about 90% open area by multiplying the area of the ventilation opening and the density of the stainless steel wool mesh Further, selecting the density of the mesh allows for a desired impact on the airflow through the ventilator to be achieved. 

Regarding Claim 60, O’Hagin teaches (Figures 5 and 8):	
The top portion (“vent cap” 72) is configured to be oriented substantially parallel (“vent tile” 70 is a villa-style vent tile and shaped like a roof tile, as illustrated in Figure 5, Col. 3, lines 52-54; roof tiles parallel the roof field, therefore, the first and second vent members are parallel to the roof field) to a roof field (the roof on which “vent tile” 70 is installed) when the vent (“vent tile” 70 of roof vent apparatus, Col. 3, lines 52-54) is installed in the roof field (the roof on which “vent tile” 70 is installed).

Regarding Claim 61, O’Hagin teaches (Figures 5 and 8):
The top portion (“vent cap” 72) is configured to engage (roof tiles are installed to overlap, as illustrated best in Figure 1B) surrounding roof cover 

Regarding Claim 62, O’Hagin teaches (Figure 5):
The top portion (“vent cap” 72) is configured to simulate (the inventive apparatus is shaped like a roof tile itself, and thus is inconspicuous and unobtrusive when installed, Col. 1, lines 47-49) an appearance of one or more roof tiles (villa-style roof tiles to complete the installation once “vent tile” 70 is installed, Col. 1, lines 63-64 and Col. 3, lines 52-54).  

Regarding Claim 63, the combination of O’Hagin (Figures 5 and 8), Cazabonne, Anaf, and Chilengwe teaches:
 A roof segment (O’Hagin: roof segment illustrated in Figure 8) comprising: 
the roof vent of Claim 61 (see rejection of Claim 61 above in Section 10.11) and
a layer of roof cover elements (O’Hagin: villa-style tiles), wherein
the top portion (O’Hagin: “vent cap” 72) is positioned substantially within (O’Hagin: the inventive apparatus is shaped like a roof tile itself, and thus is inconspicuous and unobtrusive when installed, Col. 1, lines 47-49; therefore, “vent cap” 72 takes the place of one or more of the mission-style roof tiles; further, the roof tiles are installed to overlap, as illustrated best in Figure 1B) the layer of roof cover elements (O’Hagin: villa-style tiles). 

Regarding Claim 64, the combination of O’Hagin (Figures 5 and 8), 
A building (O’Hagin: a building unit; it is desirable to ventilate attics and other confined spaces in a building unit, Col. 1, lines 17-18), comprising 
a roof (O’Hagin: the roof on which “vent tile” 70 is installed) having the roof segment of Claim 63 (see rejection of Claim 63 above in Section 10.13). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
03/10/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746